FILED
                             NOT FOR PUBLICATION                             JUN 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE DERIO VILLALOBOS, a.k.a. Jose                No. 10-71361
Eber Villalobos, a.k.a. Jose Derio
Villalobos Moreira,                               Agency No. A094-305-841

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jose Derio Villalobos, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we dismiss in part and deny in part the petition

for review.

      We lack jurisdiction to review Villalobos’ challenges to the IJ’s denial of

asylum and CAT relief, because, as noted by the BIA, he failed to raise them to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Abebe v.

Gonzales, 432 F.3d 1037, 1040 & n.4 (9th Cir. 2005) (en banc) (BIA may limit the

scope of its adoption of the IJ’s decision).

      Villalobos testified guerrillas threatened him on account of his past military

service, but never physically harmed him. Villalobos claims he now fears harm

from guerrillas and gangs in El Salvador based on his past military service.

Substantial evidence supports agency’s determination that Villalobos did not suffer

harm rising to the level of persecution. See Lim v. INS, 224 F.3d 929, 936-37 (9th

Cir. 2000) (unfulfilled threats, without more, generally do not constitute past

persecution). Substantial evidence also supports the agency’s determination that

Villalobos failed to establish a clear probability of future persecution on account of

a protected ground. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)


                                           2                                      10-71361
(possibility of future persecution too speculative); see also Zetino v. Holder, 622

F.3d 1007, 1015 (9th Cir. 2010) (“The REAL ID Act of 2005 places an additional

burden on [petitioner] to demonstrate that one of the five protected grounds will be

at least one central reason for his persecution.”). Accordingly, Villalobos’

withholding of removal claim fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    10-71361